DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 18, 19 and 21-34 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- each of the bus-bar holders (60) has a supported part (67) that is in contact with the stator (30) and is supported by the stator (30) from the other side in the axial direction, and the stator (30) has one pair of wall parts (34) that is disposed on both sides of the supported part (67) in a circumferential direction; and a gap is provided between at least one of parts (34) between the wall parts (34) and the supported part (67) in the circumferential direction (see fig. 4 below) -- in the combination as claimed.
Claims 19, 21 and 24-34 are allowed due to their dependence on claim 18.

    PNG
    media_image1.png
    528
    551
    media_image1.png
    Greyscale


Regarding claim 22 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the stator (30) includes a plurality of teeth (33) extending in the radial direction, the plurality of teeth (33) are disposed along a circumferential direction, the plurality of bus-bar holders (60) are disposed along the circumferential direction, each of the bus-bar holders (60) includes a supported portion (67) that is in contact with the stator (30) and is supported by the stator (30) from the other side in the axial direction, the supported portion (67) is supported by the teeth (33), and the teeth (33) which support 
Claim 23 is allowed due to dependence on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ALEXANDER A SINGH/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834